Per Curiam:
The court cannot discover any substantial basis for the finding that, beyond the $1,000 invested by defendant, he contributed $740 which should be repaid him. His testimony shows definitely that he drew from the bank about that sum in excess of the $1,000. The parties should, upon a new trial of the simple questions involved, show how the account stood between the partners, what are the assets and what are the debts, inasmuch as a public accountant examined the books. The judgment is reversed and a new trial granted, costs to abide the final award of costs. Jeuks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred. Judgment reversed and new trial granted, costs to abide the final award of costs and order of reference vacated.